IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-40516
                       _____________________



     In the Matter of : LILLIE SMITH
               Debtor

     --------------

     BAYSHORE NATIONAL BANK OF LA PORTE


                                    Appellant

          v.

     LILLIE SMITH; MICHAEL GROSS


                                    Appellees

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:99-CV-239
_________________________________________________________________
                            April 5, 2001

Before KING, Chief Judge, and REAVLEY and JONES, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     Lillie Smith, a Chapter 13 debtor who had made twenty-six of

the scheduled fifty-six monthly payments under her confirmed

plan, tendered to the trustee in a lump sum, and the trustee

distributed to her creditors, an amount equal to the total of all

the payments remaining under her plan.   The debtor did not seek

any credit against the amounts remaining by reason of the early

payment.   The debtor received the funds for the lump sum payment

as a gift from her parents.   The trustee promptly filed a Notice

of Plan Completion and Order Setting Discharge, informing

creditors of the trustee’s conclusion that the debtor had

completed payments and performance under her plan.    The Notice

further notified creditors that any objection to the trustee’s

final accounting must be filed with the bankruptcy court within

twenty-five days from the date of the Notice or an order of

discharge would be entered without further hearing.

     Bayshore National Bank of La Porte, one of the unsecured

creditors, objected, asserting that the debtor was not yet

entitled to a discharge because she had failed to submit all of

her disposable income to the plan or to make payments for a

minimum of thirty-six months.   At a hearing held on the

objection, Bayshore further argued that the debtor’s lump sum

payment should be construed by the court to be a motion to

approve a post-confirmation modification of her plan to change

the duration of the plan from fifty-six months to twenty-seven

months, which, Bayshore argued, should be denied.

                                 2
     The bankruptcy court held that under the plain language of

28 U.S.C. § 1328(a), the tender of a lump sum payment satisfying

all amounts due under a confirmed Chapter 13 plan entitled the

debtor to a discharge.   The bankruptcy court rejected Bayshore’s

argument that 28 U.S.C. § 1325(b) compelled a different result,

noting that § 1325(b) addressed only the conditions on which a

Chapter 13 plan can be confirmed over the objection of a trustee

or an unsecured creditor.   The court also rejected Bayshore’s

attempt to convert the issue of the debtor’s entitlement to a

discharge into a dispute regarding a post-confirmation

modification of her plan, noting that no party statutorily

entitled to file a motion for plan modification had done so.     The

bankruptcy court concluded that the debtor was statutorily

entitled to a discharge and entered an Order Affirming Completion

of Debtor’s Chapter 13 Plan and Directing Entry of Discharge

Order.

     Bayshore appealed to the district court, which affirmed the

bankruptcy court’s Order.   Bayshore has appealed the district

court’s judgment to this court.   We are persuaded that, under the

particular circumstances of this case, the district court did not

err in affirming the bankruptcy court’s Order.

     The judgment of the district court is AFFIRMED.




                                  3
4